Citation Nr: 0127625	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for service- 
connected traumatic arthritis of the right knee currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service- 
connected traumatic arthritis of the left knee currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The appellant served on active duty for training from 
September 1985 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Boise, Idaho 
that denied rating in excess of 10 percent each of the 
veteran's knees. 

In September 2001, the Board remanded this matter for further 
development.  Such action has been completed and the case is 
now returned to the Board.


FINDINGS OF FACT

1.  Service-connected traumatic arthritis of the right knee 
is currently manifested by range of motion from 0 to 92 
degrees, with mild patellar grinding and subjective 
complaints of pain.  Slight effusion was shown on the last VA 
examination, but there is no evidence of locking or 
subluxation and there is no ligamentous instability.  

2.  Service-connected traumatic arthritis of the left knee is 
currently manifested by range of motion from 0 to 93 degrees, 
with mild patellar grinding and subjective complaints of 
pain.  There is no evidence of locking or subluxation and 
there is no ligamentous instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met. 38 
U.S.C.A. §§ 1155, (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 38 C.F.R. §§ 4.7, 3.321, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261, 
5262 (2001).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met. 38 
U.S.C.A. §§ 1155, (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 38 C.F.R. §§ 4.7, 3.321, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261, 
5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for traumatic arthritis of the knees was 
granted by a February 1994 rating decision, which assigned a 
single 10 percent rating for the bilateral knee disability, 
effective in June 1993.  In a December 1994 rating action, 
separate 10 percent ratings were assigned for each knee.  In 
an August 1996 decision, the Board denied entitlement to an 
evaluation greater than 10 percent for each knee.  

Among the evidence considered by the Board in August 1996, is 
the report from a July 1993 examination, which reflects no 
clinical findings of abnormalities relating to the knees.  On 
examination, both patellae moved freely without crepitation, 
there was no effusion in the knee joints and there was full 
range of active and passive motion.  No abnormality was shown 
on passive rotation of the knee joint, or on flexion, 
extension, stressing of the knees laterally and in the 
anteroposterior direction.  X ray findings indicated 
degenerative changes in both knees that were out of 
proportion to the appellant's age.  Post-arthritis of the 
knees was diagnosed with no current disability found.
 
Also before the Board in August 1996 were VA treatment 
records from March 1994 which reflect subjective complaints 
of pain and swelling in the veteran's knees, and objective 
findings that revealed no swelling in the knees, and no 
effusion, redness, heat, crepitus, or laxity.  There was full 
range of knee motion.  An August 1994 orthopedic referral 
examination report reflects findings of no effusion around 
the knees, incomplete flexion due to pain, patellar grinding 
and weakness in the vastus medialis.

Also of record at the time of the 1996 Board decision is the 
report of an October 1994 VA examination of the knees, 
indicating that there was no evidence of misalignment, genu 
valgus, genu varus or genu recurvatum.  There was also no 
loss of stability upon stressing of the knee joints and no 
effusion about the joints.  The examiner found some loss of 
motion due to discomfort and noted 155 degrees flexion in the 
right knee and 165 degrees in the left.  On passive range of 
motion, some crepitation was noted in the left knee.  X-rays 
showed no evidence of tibial stress fractures, and the final 
diagnosis was degenerative changes of the patellofemoral 
joint (bilaterally) with some loss of function.

Pursuant to the Board's remand in September 2001, records 
were obtained from the Social Security Administration, 
including examination reports and VA and private medical 
records.  That evidence reflects a psychosis and substance 
abuse in addition to the veteran's knee disability.  The VA 
records show that in May 1998 the veteran reported that he 
had been working as a cab driver until a passenger hit him on 
the head with a large rock, after which his family convinced 
him to terminate that employment due to the danger.  The 
report of a March 1999 Social Security disability 
determination examination reveals complaints of bilateral 
knee pain while using stairs, more severe on the right than 
the left.  Resting relieved the pain.  The veteran claimed 
that swelling occurred particularly in the right knee when he 
climbed stairs, stood for too long or carried heavy objects.  
Physical examination revealed that he could walk short 
distances without difficulty and without use of an assistive 
device.  He could heel-toe walk and squat without difficulty.  
The range of motion for each knee was 0 to 150 degrees, with 
mild crepitus on the right.  There was no effusion or 
ligamentous instability.  The examiner noted that X-rays of 
the right knee showed mild to moderate osteoarthritic changes 
with a possible loose body in the joint space.  The clinical 
impression was mild osteoarthritis, right knee greater than 
left.  The examiner advised that the veteran should avoid 
frequent crawling, bending, squatting and stair climbing.  

The report of a March 2000 VA joints examination reflects a 
history elicited from the veteran of having been relatively 
inactive since the most recent prior examination of October 
1994.  He described his knees as getting sore and swollen 
with minimal activity over the past two years, and claimed 
that the knees would swell after walking a half-mile.  He had 
not sought medical treatment for his knees.  He described his 
activity as limited to walking around the house, and as 
rarely going outdoors.  He claimed that when he did go 
outdoors he walked no more than 2 blocks.  He reported having 
to go up steps slowly.  He was not currently taking any pain 
medication.  On examination, the veteran could squat briefly 
to 30 degrees.  Flexion of the right knee was 120 degrees and 
on the left was 105 degrees.  Extension was zero degrees on 
both sides.  No pain was elicited on patellar movement.  The 
collateral and cruciate ligaments were intact.  Drawer tests 
were intact.  There was no swelling or fluid in either joint.  
The impression was bilateral knee pain.  The accompanying X-
ray report also dated in March 2000 reflects an impression of 
moderate degenerative changes with joint space thinning of at 
least moderate nature in medial compartments bilaterally.  
There were also large marginal osteophytic spurs present 
bilaterally and bilateral patellofemoral degenerative 
changes, most prominent on the right.  

The report of a March 2001 VA joints examination and claims 
file review reflects a history of the veteran's current 
bilateral knee problems.  He indicated that since discharge 
from service he had had knee pain on excessive standing, 
climbing stairs and heavy lifting.  He reported having a 
difficult time keeping a job that required standing and that 
he was currently unemployed.  He stated that his knees tended 
to become weak and give out.  Range of motion of the right 
knee was 0 degrees extension and 92 degrees flexion, with the 
onset of pain at 104 degrees of full flexion.  The left knee 
had 0 degrees extension and 93 degrees flexion, with onset of 
pain at 100 degrees of full flexion.  The McMurray test 
yielded a mildly positive reaction of the right medial 
meniscus and was negative on the left.  Lachman's test for 
cruciate ligament injury was negative bilaterally.  Findings 
of mild patellar grinding test bilaterally were shown.  There 
were no deformities and strength of the extensors and flexors 
of both knees were 4/5.  The veteran could stand on his heels 
and toes but he could not assume a squatting position due to 
his knees.  He was noted to have a slight limp on walking.  
The collateral ligaments were intact.  There was thought to 
be slight patellar effusion on the right, but not on the 
left.  Each knee measured 17 inches in circumference.  The 
veteran stated that he had been given a cane by the VA, which 
he reported using when his knees were worse.  The veteran 
indicated that he had occasional flare ups at which time the 
knees would swell.  The examiner stated that a connection 
between alleged stress fractures of the tibia and the knee 
condition was less likely than not.  The clinical diagnosis 
was traumatic arthritis of both knees.  X-rays of the knees 
showed prominent joint space loss in the medial compartments 
with weight bearing, and no other significant abnormality.  


II. Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2001)), the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 (2000) requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 (2000) 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity. 38 C.F.R. § 
4.10 (2001).

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  8 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010. Pursuant to Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X- ray findings, will be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by a finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by a finding such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, the disability will be 
rated as follows: With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent rating 
will be assigned.  With X- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation will be assigned.

Diagnostic Code 5256 provides a 60 percent rating for 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  The disorder is rated at 50 
percent if the knee is ankylosed in flexion between 20 and 45 
degrees.  A 40 percent rating applies if the knee is 
ankylosed in flexion between 10 and 20 degrees.  The disorder 
is rated at 30 percent if ankylosed at a favorable angle in 
full extension, or in slight flexion between zero and 10 
degrees.  38 C.F.R. § 4.71a.

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides a 10 percent rating when there is 
recurrent subluxation or lateral instability with slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively. 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

Diagnostic Code 5258 provides that dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2001).

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2001).

The Office of VA General Counsel has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These opinions reflect that a veteran who 
has X-ray evidence of arthritis and instability of the knee 
may be evaluated separately under Diagnostic Codes 5003 and 
5257 provided additional disability is shown. VAOPGCPREC 23-
97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) 
(9-98).  Additional disability is shown when a veteran meets 
the criteria for a zero percent evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under Diagnostic Code 5003 and 38 C.F.R. § 
4.59, when a veteran technically has full range of motion 
that is inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under Diagnostic Code 5262, a 10 percent disability rating is 
provided for malunion of the tibia and fibula, with slight 
knee or ankle disability.  Malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

It is provided in 38 C.F.R. § 4.27 (2001) that hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a mater of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Separate disabilities arising from a single disease entity 
are to be rated separately.  In particular, separate ratings 
may be warranted for disfigurement and pain from scars on the 
head, face, or neck.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994); 38 C.F.R. § 4.25(b) (2000).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Fanning v. Brown, 4 Vet. App. 225 (1993); 38 
C.F.R. § 4.14 (2000).

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In part, this 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  VA has stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Although 
the RO has not addressed the veteran's claim in light of the 
new law and regulations, the Board finds that the veteran is 
not prejudiced by its consideration of his claim under the 
new legislation inasmuch as VA has satisfied its obligations 
to the veteran.  

The RO has informed the veteran of the information and 
evidence needed to substantiate his claim, and has provided 
him a statement of the case and multiple supplemental 
statements of the case apprising him of the evidence of 
record, the bases for the decisions reached in his claim and 
the applicable law and regulations.  Similar information has 
been provided in the Board's remand.  All available medical 
and Social Security Administration records have been 
obtained, he has been afforded VA examinations, and he has 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.  
Further, the veteran has obtained representation and his 
representative has prepared argument on his behalf.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO in light of the new legislation would 
only serve to further delay resolution of the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Regarding the veteran's right knee, the RO has assigned a 10 
percent evaluation under Code 5010 for traumatic arthritis.  
As provided in the Rating Schedule, arthritis established by 
X-ray is to be rated based on limitation of motion of the 
affected joint(s).  Diagnostic Codes 5003, 5010.   In this 
case arthritis of the right knee has been radiographically 
demonstrated.  The March 2000 X-ray report reflects 
degenerative changes.  At the time of the March 2001 
examination, the range of motion for the right knee was 0 
degrees extension and 92 degrees flexion, with onset of pain 
at 104 degrees of full flexion.  This range of motion does 
not meet the criteria for a zero percent rating under either 
Code 5260 or 5261, even when pain is considered.  For a zero 
percent rating under these Codes, extension would have to be 
limited to 5 degrees and flexion would have to be limited to 
60 degrees.  

Nevertheless, there were some positive right knee findings, 
such as the McMurray test and patellar grinding test.  Also, 
slight patellar effusion was thought to be present on the 
right, and the veteran walked with a slight limp and 
reportedly could not squat.  However, the remainder of the 
March 2001 examination, reflects essentially negative right 
knee findings with no evidence of ligamentous instability, 
the absence of deformities, and extensor and flexor strength 
of 4/5.  Overall, the findings shown by the March 2001 
examination, as well as from the previous examination of 
March 2000 are reflective of a right knee limitation of 
motion that does not fall within a compensable range.  Thus, 
there is no basis for a rating in excess of the currently 
assigned 10 percent under Code 5010, even with consideration 
of pain on motion or other such factors.  

As to whether a separate rating for the right knee is 
warranted under Code 5257 as contemplated by VAOGCPREC 23-97 
and VAOGCPREC 9-98, the veteran is not shown to have 
instability or recurrent subluxation of the right knee.  
Thus, there is no additional disability shown that would 
warrant a separate 10 percent evaluation under Code 5257.  

Regarding the left knee, the evidence reflects that this knee 
is generally less symptomatic than the right knee.  At the 
time of the March 2001 examination, the left knee range of 
motion was 0 degrees extension and 93 degrees flexion with 
onset of pain at 100 degrees of full flexion.  This 
limitation of motion does not meet the criteria for a zero 
percent rating under the knee motion codes, even considering 
complaints of pain.  Thus, there is no basis for a rating in 
excess of 10 percent for the left knee based on limitation of 
motion.  As to whether a separate rating is warranted for the 
left knee disorder under Code 5257 as contemplated by 
VAOGCPREC 23-97 and VAOGCPREC 9-98, the veteran is not shown 
to have lateral instability or recurrent subluxation of the 
left knee.  Thus, a rating under Code 5257 is not in order.  

Finally, the evidence does not show that either the veteran's 
left or right knee disability warrants greater than a 10 
percent evaluation or a separate rating under any other 
potentially applicable code.  For example, there is no 
evidence of ankylosis, or of malunion of the tibia and 
fibula, or of dislocation of the semilunar cartilage with 
frequent effusion, pain and locking.  Although the veteran 
does report pain, pain is encompassed in the rating for 
arthritis.  There also is no evidence of more than mild right 
knee effusion, without evidence of frequent locking.  
Therefore, neither knee is shown to meet or more nearly 
approximate the criteria for a 20 percent rating under Code 
5258.

In conclusion, the Board finds that the preponderance of the 
evidence is against awarding an increased schedular rating 
for the veteran's left or right knee disorders.  The March 
2001 examination is shown to have been adequate and included 
consideration of functional limitations in accordance with 
DeLuca.  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 10 
percent awarded for the right knee and the 10 percent for the 
left knee disabilities.

Consideration is given to whether the RO should have referred 
the veteran's case for extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it does have the jurisdiction to address the issue 
if it is related to the issue on appeal and has been raised 
by the appellant or implicated by the evidence.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  The evidence of record shows that the veteran 
has not required frequent periods of hospitalization as a 
result of his service-connected knee disabilities; in fact, 
he does not even receive regular outpatient care.  Although 
he apparently is unemployed, his knee disability had 
permitted him to work as a cab driver until he left due to 
concerns regarding security.  Additionally, although the 
Social Security records and VA examination reports reflect 
some restrictions on his activities, there is no showing of 
excessive absence from work or other indicia of marked 
employment interference caused by either knee disability.  
Consequently, the Board concludes that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and referral of the claim to the Director 
of Compensation and Pension for extraschedular consideration 
is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2000).

ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right knee is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

